Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims filed 3/4/2020 are made of record.  Claims 1-21 are currently pending in the application.


Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to protective window comprising flexible base film and hard coating layer, classified in G02B1/16.
II. Claims 12-20, drawn to display device, classified in G09F9/301.
III. Claim 21, drawn to hard coating layer, classified in C08J7/046.

The inventions are independent or distinct, each from the other because:
Inventions (I, II) and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because combination does not require the species of antistatic agent to be selected from metal oxides such as indium oxide, zinc oxide, tin oxide, antimony oxide while excluding antistatic agents such as ammonium, phosphonium, imidazolium, pyridinium or Li+ in addition to leveling agents not including a (meth)acrylic leveling agent.  The subcombination has separate utility such as hard coating layer for a window pane of an automobile.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions I and II are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct because they have a different function as a protecting film for a window pane of automobile, do not overlap in scope and are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and (c) the prior art applicable to one invention would not likely be applicable to another invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Asaf Batelman on 5/2/2022 a provisional election was made WITHOUT traverse to prosecute the invention of group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites “content of the silicon leveling agent in the hard coating layer is equal to or less than 2 weight percent, and a content of the inorganic antistatic agent in the hard coating layer is equal to or less than 2 weight percent” and fails to further limit the scope of claim 1 on which this claim is dependent.  Specifically, less than 2 weight percent for both leveling agent and antistatic agent includes “zero” weight percent indicating that these components are optional while they are required in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al (US 2015/0004397 A1; hereafter Horio ‘397) in view of Horio (US 2010/0067109 A1; hereafter Horio ‘109) and Itoh et al (US 2010/0096970 A1).
Prior to setting forth the rejection, it is noted that the recitation of "protective window" in the preamble (cf. independent claim 1) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Horio ‘397 in view of Horio ‘109 and Itoh et al.  Hence, the preamble fails to limit the claim. MPEP § 2111.02.
Regarding claims 1, 3 and 4, Horio ‘397 disclose an optical layered body comprising a light transmitting substrate (abstract).  The light transmitting substrate is preferably a highly flexible film (paragraph 0091) which reads on flexible base film in present claim 1.  The optical layered body further includes a hard coat layer (paragraph 0094) which reads on hard coating layer disposed on the flexible base film in present claim 1.  Hence, it is the Office’s position that hard coat layer comprises an upper area, and a lower area disposed between the upper area and the flexible base film.  See example 1, wherein the hard coat layer includes a leveling agent and conductive fine particle dispersion (paragraph 0156).  The conductive fine particles are the same as those in the antistatic layer (paragraph 0105).  Examples of conductive particles include metal oxide fine particles such as tin oxide (SnO2), antimony oxide (Sb5O2), zinc oxide (ZnO) (paragraphs 0035 and 0037) which reads on the inorganic antistatic agent in claims 1, 3 and 4.
Horio ‘397 are silent with respect to density of inorganic antistatic agent in the upper area is greater than in the lower area; and species of leveling agent.
However, regarding density of inorganic antistatic agent in the upper area is greater than in the lower area, Horio ‘109 in the same filed of endeavor teach an optical layered body comprising a light-transmitting substrate (abstract) and a hard coat layer (paragraph 0171).  Optional components contained in the hard coat layer include antistatic agents.  When the optional components are unevenly distributed in such a manner that the concentration thereof decreases by gradation from the upper to the lower part, performance of the optical layered body itself, for example antistatic performance is favorable (paragraphs 0187-0188).  Therefore, in light of the teachings in Horio ‘109, it would have been obvious to one skilled in art prior to the filing of present application to distribute the antistatic agent in such a way that the density of inorganic antistatic agent in the upper area is greater than in the lower area, in the hard coat layer, of Horio ‘397, for above mentioned advantages.
Regarding species of leveling agent, Itoh et al in the same field of endeavor teach an optical body layer comprising a light-transmitting substrate (abstract) and a hard coat layer (paragraph 0069).  The composition for forming a hard coat layer is preferably added with a silicone based leveling agent.  Addition of a leveling agent can effectively prevent an inhibition of cure of a coat surface and can provide the composition with abrasion resistance (paragraph 0081).  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Itoh et al, case law and given that hard coat layer of Horio ‘397 includes a leveling agent, it would have been obvious to one skilled in art prior to the filing of present application, to include a known silicone leveling agent, of Itoh et al, in the hard coat layer, of Horio ‘397 in view of Horio ‘109, for above mentioned advantages.
Regarding claim 2, examples of materials used to form the light-transmitting substrate, in Horio ‘397, include polycarbonate, polymethyl methacrylate, and polyethylene naphthalate (paragraph 0090) which reads on the flexible base film in present claim 2.
Regarding claims 5 and 6, see example 1, in Horio ‘397, wherein leveling agent is present in amounts of 0.2 parts by mass per 100 parts by mass of the resin components (paragraph 0156) which reads on the amount of leveling agent in claims 5 and 6.  The conductive fine particle dispersion having a solids content of 25% is present in amounts of 100 g based on 12 kg of the composition (paragraph 0156).  The amount of electricity transmission particles is preferably 0.5 to 2.0 parts by weight for 100 parts by mass of resin component in the hard coat layer (paragraph 0108) which overlaps with the amount of inorganic antistatic agent in present claims 5 and 6. 
Regarding claim 7, see example 1, of Horio ‘397, wherein the composition for hard coat layer includes a resin obtained by the photopolymerization of pentaerythritol triacrylate (paragraph 0156) which reads on the cured product of (meth)acrylate compound in present claim 7.
Regarding claim 10, Horio ‘397 teach that antistatic layer is disposed between the hard coat layer and light-transmitting substrate (paragraph 0097) which reads on the interfacial layer between the hard coating layer and flexible base film in present claim 10.  The antistatic layer is formed using a composition containing conductive fine particles and a resin component (paragraph 0013).  Examples of conductive particles include metal oxides such as antimony oxide, and tin oxide (paragraphs 0035 and 0037) which reads on formed from the second component of the hard coat layer in present claim 10.  The resin component is at least one selected from the group consisting of acrylic resins such as polymethyl methacrylate (paragraph 0070) which reads on formed from the first component of the flexible base film in present claim 10.  The antistatic layer has a thickness of 0.1 to 1 micron (paragraph 0077) which reads on the thickness of interfacial layer in present claim 10.
Regarding claim 11, given that hard coating layer of Horio ‘397 in view of Horio ‘109 and Itoh et al, comprises inorganic antistatic agent and silicone leveling agent as in present claims, one skilled in art prior to the filing of present application would have a reasonable basis to expect the moisture absorption of the hard coating layer to be equal to or less than 2% at 600C and 93% humidity, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Horio et al (US 2015/0004397 A1l hereafter Horio ‘397) in view of Horio (US 2010/0067109 A1; hereafter Horio ‘109), Itoh et al (US 2010/0096970 A1) and Omori et al (JP 2019-116048 A with a filing date of 12/27/2017).
It is noted that JP 2019-116048 A is in Japanese and a copy of the machine translation into English is provide with this office action.  All line/paragraph citations in the body of rejection below are to the machine translation.
The discussion with respect to Horio ‘397, Horio ‘109 and Itoh et al in paragraph 17 above is incorporated here by reference.
Horio ‘397, Horio ‘109 and Itoh et al are silent with respect to surface roughness of the hard coating layer.
However, Omori et al in the same field of endeavor teach hard coat film for insert molding which achieves preventing wrinkles and glare.  The surface roughness of the hard coat layer is in the range of 1-90 nm (abstract).  The hard coat layer is formed by laminating a layer of hard coat on the surface of a transparent base film made of a thermoplastic resin (paragraph 0010). See example 2, wherein the surface roughness is 1.6 nm. Neither vertical nor lateral wrinkles occur and the occurrence of glare is not recognized (paragraphs 0082-0083).  Therefore, in light of the teachings in Omori et al, it would have been obvious to one skilled in art prior to the filing of present application, to prepare the hard coat layer, of Horio ‘397 in view of Horio ‘109 and Itoh et al, having a surface roughness in the overlapping range of between 1 nm to 2 nm, for above mentioned advantages.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horio et al (US 2015/0004397 A1l hereafter Horio ‘397) in view of Horio (US 2010/0067109 A1; hereafter Horio ‘109), Itoh et al (US 2010/0096970 A1; hereafter Itoh ‘970) and Itoh (2010/0118309 A1; hereafter Itoh ‘309).
The discussion with respect to Horio ‘397, Horio ‘109 and Itoh et al in paragraph 17 above is incorporated here by reference.
Horio ‘397, Horio ‘109 and Itoh ‘970 are silent with respect to anti-fingerprint layer comprising a fluorine-containing compound.
However, Itoh ‘309 teach optical layered body having a property of preventing fingerprints from adhering (abstract).  Typical examples of optical films include optical layered bodies having a constitution in which a hard coat layer is formed on a light-transmitting substrate and a low refractive index layer formed thereon (paragraph 0070). See Test sample 4, wherein the hard coating layer is formed on the TAC film.  Next composition for low refractive index layer comprising fluorine based anti-fouling agent was applied and dried (paragraphs 0187-0200) which reads on the fluorine-containing compound in present claim 9.  A part where fouling remains exhibits a different interference color from that of a part not fouled. See Test sample 4, wherein the fouling substance is wiped out and a difference in colors between the cleaned test sample and test sample is small (paragraph 0207 and Table 2).  Therefore, in light of the teachings in Itoh ‘309, it would have been obvious to one skilled in art prior to the filing of present application, to include a layer comprising fluorine based antifouling agent, of Itoh ‘309, in the optical layered body, of Horio ‘397 in view of Horio ‘109 and Itoh ‘970, for preventing fingerprints from adhering.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764